Citation Nr: 1017883	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  05-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
right patellofemoral knee syndrome status post partial 
lateral meniscectomy (right knee disability) from June 1, 
2005.

3.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain prior to September 20, 2007.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbar strain from September 20, 2007.

5.  Entitlement to an effective date earlier than December 1, 
2003, for additional compensation for a dependent child.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1980 to 
December 1986 and from April 1987 to February 2001.

These matters come to the Board of Veterans' Appeals (Board) 
following January 2002, August 2003, and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In February 2008, the Board remanded the Veteran's claims for 
additional development.

In an October 2009 rating decision, the agency of original 
jurisdiction (AOJ) granted service connection for 
gastroesophageal reflux disease (GERD) with reflux 
esophagitis.  As the award of service connection constitutes 
a full grant of the benefits sought on appeal, this issue is 
no longer in appellate status.

In an April 2009 statement, the Veteran indicated that, "at 
this time I believe the current rating of 10 percent to be 
fair and adequate compensation and do not request further 
increase."  He was referring to the rating his service-
connected cervical sprain.  Consequently, the appeal of this 
issue is considered withdrawn.  See 38 C.F.R. § 20.204 
(2009).  (The AOJ took action in October 2009 to award a 20 
percent rating for the cervical sprain, effective from June 
26, 2009.)

(The issues of entitlement to an earlier effective date for 
additional compensation for a dependent child and entitlement 
to service connection for a right foot disability are 
addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  From June 1, 2005, the Veteran's service-connected right 
knee disability is manifest by a disability equating to no 
worse than limitation of extension to 5 degrees and flexion 
to 34 degrees with no evidence of ankylosis, subluxation, 
lateral instability, dislocated or removed semilunar 
cartilage, nonunion or malunion of the tibia and fibula, or 
genu recurvatum.

2.  Prior to September 20, 2007, the Veteran's service-
connected lumbar strain was manifest by disability equating 
to no worse than limitation of flexion to 78 degrees, 
extension to 30 degrees, left lateral flexion to 24 degrees, 
right lateral flexion to 40 degrees, left lateral rotation to 
28 degrees, and right lateral rotation to 30 degrees equaling 
a total range of motion of no worse than 230 degrees, with no 
neurologic abnormalities.

3.  From September 20, 2007, the Veteran's service-connected 
lumbar strain has been manifest by disability equating to no 
worse than limitation of flexion to 45 degrees, extension to 
10 degrees, left lateral flexion to 12 degrees, right lateral 
flexion to 12 degrees, left lateral rotation to 20 degrees, 
and right lateral rotation to 20 degrees equaling a total 
range of motion of 119 degrees, with no neurologic 
abnormalities.


CONCLUSIONS OF LAW

1.  From June 1, 2005, the criteria for a rating in excess of 
20 percent for service-connected right knee disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a (Diagnostic 
Codes 5260, 5261) (2009).

2.  Prior to September 20, 2007, the criteria for a rating in 
excess of 10 percent for service-connected lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a 
(Diagnostic Code 5237) (2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a 
(Diagnostic Codes 5292, 5295) (2003).

3.  From September 20, 2007, the criteria for a rating in 
excess of 20 percent for service-connected lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a 
(Diagnostic Code 5237) (2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a 
(Diagnostic Codes 5292, 5295) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claims for higher 
ratings for right knee disability and lumbar strain on appeal 
has been accomplished.  Through a June 2003 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  Additionally, once the 
Veteran disagrees with an initial determination, other 
provisions apply to the remainder of the adjudication 
process, particularly those pertaining to the issuance of 
rating decisions and statements of the case, which were done 
in this case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 
2002); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2009); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Consequently, a remand for further VCAA notification 
is not necessary.

The Board also finds that the June 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues of higher ratings for right knee disability and lumbar 
strain on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Kansas City VA Medical Center (VAMC), the Heartland VA 
Outpatient Clinic (OPC), Research Belton Hospital, SERC 
Physical and Hand Therapy, Heartland Spine & Specialty 
Hospital, Shawnee Mission Medical Center, Heartland Hand & 
Spine Orthopaedic Center, Cradic Chiropractic, Kansas 
University Physicians, Research Medical Center, Southwest 
Rehabilitation Associates, Medicine Shoppe Belton, and a Dr. 
G. as treatment providers.  Available records from those care 
providers were obtained.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in June 2009 the Veteran was afforded VA 
examinations, the reports of which are of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinions obtained 
in this case are sufficient as they are predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues decided herein has been 
met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

The Veteran contends that his right knee disability and 
lumbar strain have been more disabling than indicated by the 
assigned ratings.  He therefore contends that higher ratings 
are warranted.  (The ratings to be assigned for the right 
knee until June 1, 2005, were decided by a February 2008 
decision of the Board.  The analysis that follows is limited 
to the degree of disability since June 1, 2005.)

Disability evaluations are determined by comparing a 
Veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher of the two evaluations is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  In cases where the original rating 
assigned is appealed, consideration must be given to whether 
the Veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999). 

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the Veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Finally, in exceptional cases, where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service is authorized to approve an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to service-connected disabilities.  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321 (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) held that the determination of whether a claimant is 
entitled to an extra-schedular rating is a three-step 
inquiry.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  
The first step is to determine whether the evidence of record 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  If so, the second step is to 
determine whether the Veteran's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment or frequent periods of 
hospitalization.  If the first two steps have been satisfied, 
the third step is to refer the claim to the under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for determination of whether an extra-schedular 
rating is warranted.

A.  Right Knee Disability from June 1, 2005

As of June 1, 2005, the Veteran's right knee disability has 
been rated as 20 percent disabling under hyphenated 
Diagnostic Code 5010-5262 for arthritis and impairment of the 
tibia and fibula.  Under Diagnostic 5010, arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as:  20 percent with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations; 
or 10 percent with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups

Following the rating criteria, note (1) provides:  the 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.

Note (2) provides:  the 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.

Under Diagnostic Code 5262:  a 40 percent rating is warranted 
for nonunion of the tibia and fibula, with loose motion, 
requiring brace; a 30 percent rating is warranted for 
malunion of the tibia and fibula, with marked knee or ankle 
disability; and a 20 percent rating is warranted for malunion 
of the tibia and fibula, with moderate knee or ankle 
disability.  38 C.F.R. § 4.71a (Diagnostic Code 5262).  The 
Board finds, based on the evidence of record, that Diagnostic 
Code 5262 is not the appropriate rating code for the 
Veteran's right knee disability because the Veteran does not 
have a nonunion or malunion of the tibia or fibula.

Thus, the Veteran's right knee disability should be rated 
under Diagnostic Code 5260 for limitation of flexion of the 
leg, under which:  a 30 percent rating is warranted for 
limitation of flexion to 15 degrees; a 20 percent rating is 
warranted for limitation of flexion to 30 degrees; a 10 
percent rating is warranted for limitation of flexion to 45 
degrees; and a non-compensable (zero percent) rating is 
warranted for limitation of flexion to 60 degrees.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5260).

The Veteran's right knee disability should also be considered 
under Diagnostic Code 5261 for limitation of extension of the 
leg, under which:  a 50 percent rating is warranted for 
limitation of extension to 45 degrees; a 40 percent rating is 
warranted for limitation of extension to 30 degrees; a 30 
percent rating is warranted for limitation of extension to 20 
degrees; a 20 percent rating is warranted for limitation of 
extension to 15 degrees; a 10 percent rating is warranted for 
limitation of extension to 10 degrees; and a non-compensable 
(zero percent) rating is warranted for limitation of 
extension to 5 degrees.  38 C.F.R. § 4.71a (Diagnostic Code 
5261).

The Board notes that full range of motion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71 (Plate II) (2009).  The 
Board also notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  In that opinion, 
the General Counsel said that where a Veteran has both a 
limitation of flexion and a limitation of extension of the 
same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  

Based on the evidence of record, Diagnostic Code 5256 is not 
for application because there is no evidence of ankylosis of 
the Veteran's right knee; Diagnostic Code 5257 is not for 
application because there is no evidence of recurrent 
subluxation or lateral instability; Diagnostic Codes 5258 and 
5259 are not for application because there is no evidence of 
dislocated or removal of semilunar cartilage; and Diagnostic 
Code 5263 is not for application because there is no evidence 
of genu recurvatum related to the Veteran's right knee.  
38 C.F.R. § 4.71a (Diagnostic Codes 5257, 5258, 5259, 5263).

In June 2005, the Veteran was afforded a VA examination in 
connection with this claim.  Although the claims file was 
unavailable, the examiner took a detailed history from the 
Veteran and examined the Veteran.  At the examination, the 
Veteran reported constant pain and swelling in his right 
knee.  An x-ray report reviewed at the examination indicated 
that the Veteran's right knee was within normal limits.  At 
the examination, the Veteran's range of motion was extension 
to zero degrees and flexion to 88 degrees.  The examiner 
diagnosed patellofemoral syndrome with status post three 
arthroscopic surgeries.  However, the examiner did not 
examine the Veteran for functional losses due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination.  See DeLuca, 8 Vet. App. at 204-7.  

Thus, in June 2009, pursuant to the Board's February 2008 
remand instructions, the Veteran was afforded another VA 
examination in connection with this claim.  The examiner 
reviewed the claims file, took a detailed history from the 
Veteran, and examined the Veteran.  At the examination, the 
Veteran reported constant sharp ache in his right knee and 
that his knee locks 1-3 times per day.  Additionally, 
although the Veteran reported instability in his right knee, 
the examiner found no objective evidence of instability at 
the examination.  The examiner noted that the Veteran had a 
significant antalgic gait and used cane to ambulate, was able 
to stand for only 15-30 minutes, was positive for McMurray 
and Apley tests, and was unable to squat or duck walk.  An x-
ray report reviewed at the examination indicated negative 
results.  The Veteran's range of motion at the examination 
was extension to 5 degrees and flexion to 51 degrees.  
Following repetitive motion, the Veteran's range of motion 
was limited to extension to 5 degrees and flexion to 
34 degrees.  The examiner noted that repetitive motion 
decreased mobility and that the Veteran's disability created 
problems lifting and carrying with a moderate to severe 
effect on usual daily activity.  See DeLuca, 8 Vet. App. at 
204-7.  The examiner diagnosed degenerative joint disease of 
the right knee and meniscal tear status post-surgical repair.

Based on the June 2005 and June 2009 VA examination reports, 
a 20 percent rating is warranted under Diagnostic Code 5260 
and a non-compensable (zero percent) rating is warranted 
under Diagnostic Code 5261.  The Veteran's right knee 
disability is manifest by no worse than limitation of 
extension to 5 degrees and flexion to 34 degrees with no 
evidence of ankylosis, subluxation, lateral instability, 
dislocated or removed semilunar cartilage, nonunion or 
malunion of the tibia and fibula, or genu recurvatum.  A 
higher rating is not warranted under Diagnostic Code 5260 
because the Veteran's right knee is not limited to flexion 
less than 34 degrees; and a higher rating is not warranted 
under Diagnostic Code 5261 because the Veteran's right knee 
is not limited to extension greater than 5 degrees.  Thus, 20 
percent under Diagnostic Code 5260 and a non-compensable 
rating is warranted under Diagnostic Code 5261.  The Board 
notes that the Veteran's symptoms have been consistent 
throughout the rating period; thus, a staged rating is not 
warranted.  38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).

B.  Lumbar Strain

The Board notes that, effective September 26, 2003, the 
rating schedule for evaluation of the Veteran's service-
connected lumbar strain was revised.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2009)).  VA must consider the 
Veteran's claim under each set of criteria, with 
consideration of revised criteria no sooner than the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on other 
grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. App. 111, 
116-119 (1997); see also VAOPGCPREC 3-00 (April 10, 2000) and 
7-03 (Nov. 19, 2003).  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
Diagnostic Code 5292, under which:  a 40 percent rating is 
warranted for severe limitation of motion; a 20 percent 
rating is warranted for moderate limitation of motion, and a 
10 percent rating is warranted for slight limitation of 
motion.  38 C.F.R. § 4.71a (Diagnostic Code 5292) (2003).  
Additionally, under Diagnostic Code 5295, a 40 percent rating 
is warranted where the condition is severe, with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion; a 20 percent rating is warranted 
for muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in the standing position; 
and a 10 percent rating is warranted if there was 
characteristic pain on motion.  38 C.F.R. § 4.17a (Diagnostic 
Code 5295) (2003).

Effective from September 26, 2003, the General Rating Formula 
for Diseases and Injuries of the Spine provides for a 
100 percent rating for unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 40 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less, or, favorable ankylosis of the 
entire thoracolumbar spine.  A 20 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  A 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a 
(Diagnostic Code 5237) (2009).

Following the criteria, note (1) provides:  evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  

Note (2) provides:  for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3) provides:  in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4) provides:  round each range of motion measurement to 
the nearest five degrees.

Note (5) provides:  for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

1.  Prior to September 20, 2007

A review of the Veteran's post-service medical records 
reveals frequent treatment for low back pain.  

In July 2001, the Veteran was afforded a VA examination in 
connection with this claim.  At the examination, the Veteran 
reported being in a motor vehicle accident in 1995 in which 
he injured his low back.  The Veteran also reported 
experiencing constant low back pain.  At the examination, the 
Veteran's range of motion was flexion to 90 degrees, 
extension to 30 degrees, left and right lateral flexion to 
40 degrees, and left and right lateral rotation to 
30 degrees.  The total range of motion at the July 2001 
examination was 260 degrees.  The examiner diagnosed the 
Veteran with status post lumbar strain.

In June 2005, the Veteran was again afforded a VA examination 
in connection with this claim.  At the examination, the 
Veteran reported being in a motor vehicle accident in 1995 in 
which he injured his low back.  The Veteran also reported 
that his low back is constantly stiff, painful, and aching, 
but he experiences no bowel or bladder problems.  An x-ray 
report reviewed at the examination indicated very minimal 
degenerative osteophyte formation.  At the examination, the 
Veteran's range of motion was flexion to 78 degrees, 
extension to 39 degrees; left lateral flexion to 24 degrees, 
right lateral flexion to 44 degrees, left lateral rotation to 
28 degrees, and right lateral rotation to 30 degrees.  The 
total range of motion at the June 2008 examination was 243 
degrees.

Based on the July 2001 and June 2005 examination reports and 
the Veteran's medical treatment records, the Board finds 
that, prior to September 20, 2007, a 10 percent rating is 
appropriate.  The Veteran's service-connected lumbar strain 
is manifest by no worse than limitation of motion of flexion 
to 78 degrees, extension to 30 degrees, left lateral flexion 
to 24 degrees, right lateral flexion to 40 degrees, left 
lateral rotation to 28 degrees, and right lateral rotation to 
30 degrees equaling a total range of motion of no worse than 
230 degrees, with no neurologic abnormalities.  A 20 percent 
rating is not warranted because the Veteran does not 
experience a limitation of his range of motion of less than 
60 degrees or a combined range of motion of less than 120 
degrees, which may not be considered "moderate" under the 
criteria in effect prior to September 26, 2003, nor is there 
muscle spasm on extreme forward bending and loss of lateral 
spine motion in the standing position.  A 40 percent rating 
is not warranted because the Veteran does not experience a 
limitation on his range of motion of flexion to 30 degrees or 
less, which may not be considered "severe" under the 
criteria in effect prior to September 26, 2003.  Ratings of 
50 percent or 100 percent are not warranted because the 
Veteran does not experience ankylosis of his spine.  
Therefore, the Board finds that an initial rating in excess 
of 10 percent for service-connected lumbar strain is not 
warranted for the period prior to September 20, 2007.  
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a 
(Diagnostic Code 5237) (2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a 
(Diagnostic Codes 5292, 5295) (2003).

2.  From September 20, 2007

In June 2009, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file, took a detailed history from the Veteran, and examined 
the Veteran.  At the examination, the Veteran reported sharp, 
constant ache in his low back and occasional numbness in his 
left leg.  The Veteran indicated that his symptoms flare-up 
every 3-7 days resulting in 4-5 missed workdays in 2006 and 
2008.  The Veteran indicated that his is able to walk more 
than 1/4 mile, but not a full mile and does not experience 
ankylosis of his spine.  The examiner reviewed two MRI 
reports and an electromyography (EMG) report at the 
examination.  The EMG report indicated no objective evidence 
of nerve root compression.  An x-ray report reviewed at the 
examination indicated negative results.  At the examination, 
the Veteran's range of motion was flexion to 54 degrees, 
extension to 12 degrees, left lateral flexion to 14 degrees, 
right lateral flexion to 16 degrees, left lateral rotation to 
20 degrees, and right lateral rotation to 22 degrees.  The 
total range of motion was 138 degrees.  Following repetitive 
motion, the Veteran's range of motion was limited to flexion 
to 45 degrees, extension to 10 degrees, left lateral flexion 
to 12 degrees, right lateral flexion to 12 degrees, left 
lateral rotation to 20 degrees, and right lateral rotation to 
20 degrees.  The total range of motion after repetitive 
motion was 119 degrees.  The examiner noted that repetitive 
motion caused moderate to severe effect on usual daily 
activity, including significantly diminished quality of life 
due to musculoskeletal conditions.  See DeLuca, 8 Vet. 
App. at 204-7.  

Based on the June 2009 examination report and the Veteran's 
medical treatment records, the Board finds that, since to 
September 20, 2007, a 20 percent rating is appropriate.  
Although the Veteran reported symptoms of numbness in his 
left leg, the June 2009 examiner found "[n]o complaint of 
classic radicular pain the lower legs or feet on either 
side" and the EMG report reviewed at the June 2009 
examination was negative for nerve root compression; thus, 
the Board finds that there is no evidence of objective 
neurologic abnormalities associated with the Veteran's 
service-connected lumbar strain.  The Veteran's service-
connected lumbar strain is manifest by no worse than 
limitation of flexion to 45 degrees, extension to 10 degrees, 
left lateral flexion to 12 degrees, right lateral flexion to 
12 degrees, left lateral rotation to 20 degrees, and right 
lateral rotation to 20 degrees equaling a total range of 
motion of 119 degrees, with no neurologic abnormalities.  A 
40 percent rating is not warranted because the Veteran does 
not experience a limitation on his range of flexion of 30 
degrees or less, which may not be considered "severe" under 
the criteria in effect prior to September 26, 2003.  Ratings 
of 50 percent or 100 percent are not warranted because the 
Veteran does not experience ankylosis of his spine.  
Therefore, the Board finds that a rating in excess of 20 
percent for service-connected lumbar strain is not warranted 
for the period from September 20, 2007.  38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 
5237) (2009); 38 C.F.R. §§ 4.40, 4.45, 4.71a (Diagnostic 
Codes 5292, 5295) (2003).

C. Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  The Board finds that the 
Veteran's disability picture is not so exceptional that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See 38 C.F.R. § 3.321(b)(1).  The 
symptoms of his disabilities have been accurately reflected 
by the schedular criteria.  Without sufficient evidence 
reflecting that the Veteran's disability picture is not 
contemplated by the rating schedule, referral for a 
determination of whether the Veteran's disability picture 
requires the assignment of an extra-schedular rating is not 
warranted.  See Thun, 22 Vet. App. at 115-16.

For all the foregoing reasons, the Board finds that the 
claims for even higher evaluations for right knee disability 
and lumbar strain must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine; however, because the 
preponderance of the evidence is against the Veteran's claims 
for higher ratings, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the period from June 1, 2005, an evaluation in excess of 
20 percent for right knee disability is denied.

For the period prior to September 20, 2007, an initial 
evaluation in excess of 10 percent for lumbar strain is 
denied.

For the period from September 20, 2007, an evaluation in 
excess of 20 percent for lumbar strain is denied.


REMAND

The Board notes that, in a June 2005 letter, the Veteran 
requested additional compensation benefits for a dependent 
child.  In an August 2005 letter, the RO notified the Veteran 
that it was adding his dependent child to his award effective 
July 1, 2005.  In September 2005, the Veteran filed a notice 
of disagreement in which he contended that he should be 
awarded additional compensation benefits for his dependent 
child back to March 1, 2003 (the effective date at which 
point the Veteran's combined disability rating was first 
noted as being 30 percent or higher).  In October 2005, the 
RO awarded an effective date of December 1, 2003, for 
additional compensation benefits for the Veteran's dependent 
child.  In this case, the claims file does not reflect that 
the RO has issued a statement of the case in response to the 
Veteran's notice of disagreement.  Consequently, the Board 
does not have jurisdiction to review the Veteran's claim 
regarding an effective date earlier than December 1, 2003, 
for additional compensation for a dependent child.  38 C.F.R. 
§§ 20.200, 20.202 (2007).  In its February 2008 remand, the 
Board instructed the AOJ to issue a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
However, no statement of the case has been issued, thus, the 
issue is again remanded to the AOJ for the issuance of a 
statement of the case.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In June 2009, the Veteran was afforded a VA examination in 
connection with his claim of service connection for a right 
foot disability.  The examiner reviewed the claims file and 
examined the Veteran.  The examiner noted that the "Veteran 
denies present foot pain or dysfunction."  An x-ray report 
reviewed at the examination indicated "minimal 
osteoarthritic changes at the mid foot joints."  The 
examiner diagnosed the Veteran with "[t]arsonavicular 
fracture and lateral ankle ligament sprain per right foot and 
ankle-resolved."

By its February 2008 remand, the Board instructed:

[T]he orthopedic examiner should evaluate 
the Veteran's right foot and identify any 
current disability associated with the 
right foot.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not . . . that any identified 
disability of the right foot is related 
to the Veteran's period of military 
service.  In particular, the examiner 
should consider the report of October 
2003 VA foot examination and the 
associated radiographic study in which 
minimal osteoarthritic changes of the 
right foot at the mid-foot joints 
dorsally were identified.

Here, the June 2009 VA examiner failed to provide the opinion 
requested by the Board.  Therefore, the case must again be 
remanded to ensure full compliance with the Board's 
instructions.  See Stegall, 11 Vet. App. at 271 (a remand by 
the Board confers on the Veteran, as a matter of law, a right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
regarding the issue of entitlement to an 
earlier effective date for additional 
compensation for a dependent child, 
unless the matter is resolved by granting 
the benefit sought, or by the appellant's 
withdrawal of the notice of disagreement.  
If, and only if, the appellant files a 
timely substantive appeal should the 
issue be returned to the Board.

2.  Schedule the Veteran for a VA 
examination.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a right foot 
disability.  If the examiner determines 
that the Veteran does not have a current 
foot disability, the examiner must 
explain that conclusion in light of the 
October 2003 x-ray report that indicates 
"[m]inimal osteoarthritic changes at the 
midfoot joints are noted dorsally."

If the examiner determines that there is 
a diagnosable right foot disability, the 
examiner should then discuss the etiology 
and the onset of any diagnosed 
disability.  The examiner should indicate 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any diagnosed 
disability is related to the Veteran's 
period of active military service.  The 
bases for the opinion provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.  If an 
opinion cannot be provided without 
additional information, the examiner 
should specifically identify the 
additional information necessary to 
arrive at an opinion.)  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall, 11 Vet. App. 268.  If further 
information or additional evidentiary 
development is deemed necessary by the 
examiner before arriving at an opinion, 
such development should be undertaken and 
the case thereafter returned to the 
examiner.  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue of entitlement to 
service connection for a right foot 
disability.  If the benefit sought is not 
granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


